                                                                     Case 2:20-cv-00054-KJD-BNW Document 14
                                                                                                         12 Filed 04/24/20
                                                                                                                  04/23/20 Page 1 of 8




                                                                David H. Krieger, Esq.
                                                           1
                                                                Nevada Bar No. 9086
                                                           2    Shawn W. Miller, Esq.
                                                           3
                                                                Nevada Bar No. 7825
                                                                KRIEGER LAW GROUP, LLC
                                                           4    2850 W. Horizon Ridge Pkwy, Suite 200
                                                           5    Henderson, Nevada 89052
                                                                Phone: (702) 848-3855
                                                           6
                                                                dkrieger@kriegerlawgroup.com
                                                           7    smiller@kriegerlawgroup.com
                                                                Attorneys for Plaintiff,
                                                           8
                                                                Victoria R. Groff
                                                           9

                                                           10
                                                                                        UNITED STATES DISTRICT COURT

                                                           11                                   DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                                                                 VICTORIA R. GROFF,                             Case No.: 2:20-cv-00054-KJD-BNW
                         Henderson, Nevada 89052




                                                           13

                                                           14                        Plaintiff(s),
                                                                                                                STIPULATED PROTECTIVE
                                                           15
                                                                       vs.                                      ORDER
                                                           16

                                                           17
                                                                 EQUIFAX INFORMATION SERVICES,
                                                                 LLC,
                                                           18

                                                           19                        Defendant(s).
                                                           20
                                                                        IT IS HEREBY STIPULATED by and between Victoria R. Groff (“Plaintiff”)
                                                           21
                                                                and Defendant Equifax Information Services, LLC (“Defendants”), collectively the
                                                           22

                                                           23   “Parties,” by and through their counsel of record, as follows:
                                                           24
                                                                       WHEREAS, documents and information have been and may be sought, produced
                                                           25

                                                           26   or exhibited by and among the parties to this action relating to trade secrets, confidential
                                                           27
                                                                research, development, technology or other proprietary information belonging to the
                                                           28




                                                                                                          -1-
                                                                     Case 2:20-cv-00054-KJD-BNW Document 14
                                                                                                         12 Filed 04/24/20
                                                                                                                  04/23/20 Page 2 of 8




                                                                defendants and/or personal income, credit and other confidential information of Plaintiff.
                                                           1

                                                           2           THEREFORE, an Order of this Court protecting such confidential information
                                                           3
                                                                shall be and hereby is made by this Court on the following terms:
                                                           4

                                                           5            1.   This Order shall govern the use, handling and disclosure of all documents,
                                                           6
                                                                 testimony or information produced or given in this action which are designated to be
                                                           7
                                                                 subject to this Order in accordance with the terms hereof.
                                                           8

                                                           9            2.   Any party or non-party producing or filing documents or other materials in
                                                           10
                                                                 this action may designate such materials and the information contained therein subject
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12    to this Order by typing or stamping on the front of the document, or on the portion(s) of
                         Henderson, Nevada 89052




                                                           13
                                                                 the document for which confidential treatment is designated, “Confidential.”
                                                           14
                                                                        3.   To the extent any motions, briefs, pleadings, deposition transcripts, or other
                                                           15

                                                           16    papers to be filed with the Court incorporate documents or information subject to this
                                                           17
                                                                 Order, the party filing such papers shall designate such materials, or portions thereof, as
                                                           18

                                                           19    “Confidential,” and shall file them with the clerk under seal; provided, however, that a
                                                           20
                                                                 copy of such filing having the confidential information deleted therefrom may be made
                                                           21
                                                                 part of the public record. Any party filing any document under seal must comply with
                                                           22

                                                           23    the requirements of Local Rules.
                                                           24
                                                                        4.   All documents, transcripts, or other materials subject to this Order, and all
                                                           25

                                                           26    information derived therefrom (including, but not limited to, all testimony, deposition,
                                                           27
                                                                 or otherwise, that refers, reflects or otherwise discusses any information designated
                                                           28




                                                                                                          -2-
                                                                    Case 2:20-cv-00054-KJD-BNW Document 14
                                                                                                        12 Filed 04/24/20
                                                                                                                 04/23/20 Page 3 of 8




                                                                Confidential hereunder), shall not be used, directly or indirectly, by any person,
                                                           1

                                                           2    including the Parties, for commercial or competitive purposes or for any purpose
                                                           3
                                                                whatsoever other than solely for the preparation and trial of this action in accordance
                                                           4

                                                           5    with the provisions of this Order.
                                                           6
                                                                      5.      All depositions or portions of depositions taken in this action that contain
                                                           7
                                                                confidential information may be designated as “Confidential” and thereby obtain the
                                                           8

                                                           9    protections accorded other confidential information. The parties shall have twenty-one
                                                           10
                                                                (21) days from the date a deposition is taken, or fourteen (14) days from the date a
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12   deposition transcript is received, whichever date is greater, to serve a notice to all parties
                         Henderson, Nevada 89052




                                                           13
                                                                designating portions as “Confidential.” Until such time, all deposition testimony shall
                                                           14
                                                                be treated as confidential information. To the extent any designations are made on the
                                                           15

                                                           16   record during the deposition, the designating party need not serve a notice re-designating
                                                           17
                                                                those portions of the transcript as confidential information. Any party may challenge
                                                           18

                                                           19   any such designation in accordance with Paragraph 14 of this Order.
                                                           20
                                                                      6.    Except with the prior written consent of the individual or entity designating
                                                           21
                                                                a document or portions of a document as “Confidential,” or pursuant to prior Order after
                                                           22

                                                           23   notice, any document, transcript or pleading given “Confidential” treatment under this
                                                           24
                                                                Order, and any information contained in, or derived from any such materials (including
                                                           25

                                                           26   but not limited to, all deposition testimony that refers, reflects or otherwise discusses
                                                           27
                                                                any information designated confidential hereunder) may not be disclosed other than in
                                                           28




                                                                                                          -3-
                                                                    Case 2:20-cv-00054-KJD-BNW Document 14
                                                                                                        12 Filed 04/24/20
                                                                                                                 04/23/20 Page 4 of 8




                                                                accordance with this Order and may not be disclosed to any person other than: (a) the
                                                           1

                                                           2    Court and its officers; (b) parties to this litigation; (c) counsel for the parties, whether
                                                           3
                                                                retained counsel or in-house counsel and employees of counsel assigned to assist such
                                                           4

                                                           5    counsel in the preparation of this litigation; (d) fact witnesses subject to a proffer to the
                                                           6
                                                                Court or a stipulation of the parties that such witnesses need to know such information;
                                                           7
                                                                (e) present or former employees of the producing party in connection with their
                                                           8

                                                           9    depositions in this action (provided that no former employees shall be shown documents
                                                           10
                                                                prepared after the date of his or her departure); and (f) experts specifically retained as
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12   consultants or expert witnesses in connection with this litigation.
                         Henderson, Nevada 89052




                                                           13
                                                                      7.      Documents produced pursuant to this Order shall not be made available to
                                                           14
                                                                any person designated in Subparagraph 6 (f) unless he or she shall have first read this
                                                           15

                                                           16   Order, agreed to be bound by its terms, and signed the attached Declaration of
                                                           17
                                                                Compliance.
                                                           18

                                                           19         8.      Third parties who are the subject of discovery requests, subpoenas or
                                                           20
                                                                depositions in this case may take advantage of the provisions of this Protective Order by
                                                           21
                                                                providing the parties with written notice that they intend to comply with and be bound
                                                           22

                                                           23   by the terms of this Protective Order.
                                                           24
                                                                      9.   All persons receiving any or all documents produced pursuant to this Order
                                                           25

                                                           26   shall be advised of their confidential nature.        All persons to whom confidential
                                                           27
                                                                information and/or documents are disclosed are hereby enjoined from disclosing same
                                                           28




                                                                                                          -4-
                                                                    Case 2:20-cv-00054-KJD-BNW Document 14
                                                                                                        12 Filed 04/24/20
                                                                                                                 04/23/20 Page 5 of 8




                                                                to any person except as provided herein, and are further enjoined from using same except
                                                           1

                                                           2    in the preparation for and trial of the above-captioned action between the named parties
                                                           3
                                                                thereto. No person receiving or reviewing such confidential documents, information or
                                                           4

                                                           5    transcript shall disseminate or disclose them to any person other than those described
                                                           6
                                                                above in Paragraph 6 and for the purposes specified, and in no event, shall such person
                                                           7
                                                                make any other use of such document or transcript.
                                                           8

                                                           9          10.   Nothing in this Order shall prevent a party from using at trial any information
                                                           10
                                                                or materials designated “Confidential.”
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12         11.   This Order has been agreed to by the parties to facilitate discovery and the
                         Henderson, Nevada 89052




                                                           13
                                                                production of relevant evidence in this action. Neither the entry of this Order, nor the
                                                           14
                                                                designation of any information, document, or the like as “Confidential,” nor the failure
                                                           15

                                                           16   to make such designation, shall constitute evidence with respect to any issue in this
                                                           17
                                                                action.
                                                           18

                                                           19         12.     Inadvertent failure to designate any document, transcript, or other
                                                           20
                                                                materials “Confidential” will not constitute a waiver of an otherwise valid claim of
                                                           21
                                                                confidentiality pursuant to this Order, so long as a claim of confidentiality is promptly
                                                           22

                                                           23   asserted after discovery of the inadvertent failure. If a party designates a document as
                                                           24
                                                                “Confidential” after it was initially produced, the receiving party, on notification of the
                                                           25

                                                           26   designation, must make a reasonable effort to assure that the document is treated in
                                                           27
                                                                accordance with the provisions of this Order, and upon request from the producing party
                                                           28




                                                                                                          -5-
                                                                    Case 2:20-cv-00054-KJD-BNW Document 14
                                                                                                        12 Filed 04/24/20
                                                                                                                 04/23/20 Page 6 of 8




                                                                certify that the designated documents have been maintained as confidential information.
                                                           1

                                                           2    The designating party shall have the burden of proving that any document
                                                           3
                                                                designated as CONFIDENTIAL is entitled to such protection.
                                                           4

                                                           5          13.   Within sixty (60) days after the final termination of this litigation, all
                                                           6
                                                                documents, transcripts, or other materials afforded confidential treatment pursuant to
                                                           7
                                                                this Order, including any extracts, summaries or compilations taken therefrom, but
                                                           8

                                                           9    excluding any materials which in the good faith judgment of counsel are work product
                                                           10
                                                                materials, shall be returned to the Producing Party. In lieu of return, the parties may
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12   agree to destroy the documents, to the extent practicable.
                         Henderson, Nevada 89052




                                                           13
                                                                      14.   In the event that any party to this litigation disagrees at any point in these
                                                           14
                                                                proceedings with any designation made under this Protective Order, the parties shall first
                                                           15

                                                           16   try to resolve such dispute in good faith on an informal basis. If the dispute cannot be
                                                           17
                                                                resolved, the party objecting to the designation may seek appropriate relief from this
                                                           18

                                                           19   Court. During the pendency of any challenge to the designation of a document or
                                                           20
                                                                information, the designated document or information shall continue to be treated as
                                                           21
                                                                “Confidential” subject to the provisions of this Protective Order.
                                                           22

                                                           23         15.   Nothing herein shall affect or restrict the rights of any party with respect to
                                                           24
                                                                its own documents or to the information obtained or developed independently of
                                                           25

                                                           26   documents, transcripts and materials afforded confidential treatment.
                                                           27

                                                           28




                                                                                                         -6-
                                                                    Case 2:20-cv-00054-KJD-BNW Document 14
                                                                                                        12 Filed 04/24/20
                                                                                                                 04/23/20 Page 7 of 8




                                                                      16.     The Court retains the right to allow disclosure of any subject covered by
                                                           1

                                                           2    this stipulation or to modify this stipulation at any time in the interest of justice.
                                                           3

                                                           4
                                                                     IT IS SO STIPULATED.

                                                           5
                                                                     Dated April 23, 2020.

                                                           6
                                                                     Submitted by:                              No Opposition:
                                                           7

                                                           8
                                                                     /s/ David H. Kreiger         .             /s/ Jeremy J. Thompson            .
                                                           9         David H. Krieger, Esq.                     Jeremy J. Thompson, Esq.
                                                           10
                                                                     Shawn W. Miller, Esq.                      CLARK HILL PLLC
                                                                     KRIEGER LAW GROUP, LLC                     3800 Howard Hughes Drive
                                                           11        2850 W. Horizon Ridge Parkway              Suite 500
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12        Suite 200                                  Las Vegas, Nevada 89169
                                                                     Henderson, Nevada 89052                    Attorneys for Defendant
                         Henderson, Nevada 89052




                                                           13
                                                                     Attorneys for Plaintiff                    Equifax Information Services, LLC
                                                           14        Victoria R. Groff
                                                           15

                                                           16

                                                           17                                            ORDER
                                                           18
                                                                     IT IS SO ORDERED.
                                                           19

                                                           20                                            ____________________________________
                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                           21

                                                           22
                                                                                                                  4/24/2020
                                                           23
                                                                                                         Dated:_______________________________

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                          -7-
                                                                      Case 2:20-cv-00054-KJD-BNW Document 14
                                                                                                          12 Filed 04/24/20
                                                                                                                   04/23/20 Page 8 of 8



                                                                                                     UNITED STATES DISTRICT COURT
                                                           1                                              DISTRICT OF NEVADA
                                                           2     VICTORIA R. GROFF,                                      Case No.: 2:20-cv-00054-KJD-BNW
                                                           3
                                                                                    Plaintiff(s),
                                                           4             vs.
                                                                                                                                      EXHIBIT A
                                                           5     EQUIFAX INFORMATION SERVICES, LLC,                           DECLARATION OF COMPLIANCE

                                                           6                        Defendant(s).
                                                           7           I, ____________________________________________, declare as follows:
                                                           8           1.      My address is: __________________________________________________________.
                                                           9           2.      My        present       employer,         occupation      and       job       description   are:

                                                           10   ___________________________________________________________________________________

                                                           11
                                                                __________________________________________________________________________________.
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                                       3.      On ____________________, I received a copy of the Stipulated Protective Order and I
                                                           12
                         Henderson, Nevada 89052




                                                                have carefully read and understand the terms of the Stipulated Protective Order.
                                                           13
                                                                       4.      I will comply with all provisions of the Stipulated Protective Order and I will hold in
                                                           14
                                                                confidence, and will not disclose to anyone not qualified under the Stipulated Protective Order, any
                                                           15
                                                                information, documents or other materials produced subject to this Stipulated Protective Order and I will
                                                           16   use such information, documents or other materials only for purposes of this present action.
                                                           17          5.      Upon termination of this action, or upon request, I will return and deliver all information,
                                                           18   documents or other materials produced subject to the Stipulated Protective Order, and all documents or

                                                           19   things which I have prepared relating to the information, documents or other materials that are subject to

                                                           20
                                                                the Stipulated Protective Order, to my counsel in this action, or to counsel for the party by whom I am
                                                                employed or retained or from whom I received the documents.
                                                           21
                                                                       6.      I hereby submit to the jurisdiction of this Court for the purposes of enforcing the Stipulated
                                                           22
                                                                Protective Order in this action. I declare under penalty of perjury under the laws of the United States that
                                                           23
                                                                the following is true and correct.
                                                           24
                                                                       Executed this ___ day of ____________, 2020 at ________________________________.
                                                           25

                                                           26                                                             ____________________________________
                                                                                                                                 (Signature of Qualified Person)
                                                           27

                                                           28




                                                                                                                   -8-
